Gilfillan, C. J.
It is fully settled by the decisions of this court that in actions for torts, where there has been fraud, malice or oppression on the part of the defendant, the jury may allow what are denominated exemplary or punitive damages — that is, damages beyond the mere pecuniary loss or injury to the plaintiff, and intended as in some measure a punishment upon the defendant for the wrong done, and as an example to deter others from similar acts. Lynd v. Picket, 7 Minn. 128, (184;) Fox v. Stevens, 13 Minn. 272; Seeman v. Feeney 19 Minn. 79; McCarthy v. Niskern, 22 Minn. 90.
The rule, according to the great mass of authorities, applies as well where the wrongful acts of the defendant bring him within the law for punishing crimes, as where they are less aggravated in their character. The rule is so well estab*309lislied that, whatever may be the abstract reasons for or against it, it must be adhered to till changed by the legislature.
Order affirmed.